7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 07/07/2022 is acknowledged. 


2. Claims  1-30  are pending.


3. Claims  16-28 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-15 and 29, 30 read on an isolated modified B cell, capable of expressing a CAR are under consideration in the instant application.



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. Prior of setting the art rejection, it is noted  that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  See MPEP  2100.   Claim 1 recited an isolated modified B cell, capable of expressing CAR. 
It is the Examiner’s position that the broadest reasonable interpretation can be that said claimed B cell read on any modified B cell that actually expressing or not expressing CAR since any B cell is capable of expressing CAR ( emphases added).

For art rejection  the Examiner interpreted said claim 1 as it reads on B cell that actually expressing CAR not on any B cells that is not expressing CAR but only capable of it. 
 

6. Claims 1-15, 29 and 30 stand rejected under 35 U.S.C. 103 as obvious over US Patent Application 20210161954, US Patent Application 20200061117, US Patent Application 20210301024 for the same reasons set worth in the previous Office Action mailed on 04/07/2022.

Applicant’s arguments filed on 07/07/2022 have been fully considered but have not been found convincing. 

Applicant asserts that none of the prior art references teach or suggest or recite the critical cytoplasmic domain as recited in the amended claims 1.
 
As initial  matter it is noted that the instant claims are rejected under 35 U.S.C. 103 as obvious over the prior art references. It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Moreover, as is evidence from the US Patent Application 20170368098 or US Patent Application 20210077532,   CAR comprising CD19 or CD3 zeta cytoplasmic domain were well know and routinely used by one ordinary skill in the art before the effective filing date of the claimed invention for engineering  CAR modified immunogenic cells.  Thus,  would be conventional and within the skill of the art to construct B-cell expressing CAR comprising cytoplasmic domain selected from the group recited in amended claim 1.

 As has been stated previously, US Patent Application ‘954 teach an isolated B cell expressing CAR, comprising extracellular, transmembrane and cytoplasmic domain ( see entire document paragraphs  0238, 0516, 0649, 0972, in particular).

US Patent Application ‘117 teach an isolated B cell expressing CAR, comprising extracellular, transmembrane and cytoplasmic domain ( see entire document paragraphs  0006, 0021, 0025, 0032, 0055, in particular).

US Patent Application ‘024 teach an isolated B cell expressing CAR, comprising extracellular, transmembrane and cytoplasmic domain ( see entire document paragraphs 0010, 0022, 0025 , 0264 in particular).

Claims  5, 8-15 are  included because it would be conventional and within the skill of the art to : construct CAR having : (i)extracellular binding domain which recognized  recited target cells or recited antigen or proteins. (ii) comprising  specific cytoplasmic domain.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


7. No claim is allowed.

8. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644